DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 9, 11-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10470957 issued to Denis.

Regarding claim 1,
	Denis discloses a treatment positioning headrest, (Denis: FIG. 2 (100, 202)) comprising: a headrest base (Denis: FIG. 2 (202)) having a front side, a rear side, and a pair of lateral sides extending about a perimeter of an upper side of the headrest base; (Denis: See annotated figure below) a planar flange extending from a distal end of each of the front side, rear side, and the pair of lateral sides; (Denis: FIG. 2 (106) may be interpreted as a planar flange) wherein a depression is defined in the upper side,  (See annotated figure below) wherein the depression is dimensioned to conform to a rear portion of a head; (Denis: col. 6 lines 31-39 “According to embodiments, various configurations and types of neck-positioning modules 202 may be provided with patient positioning device 100 such that patient positioning device 100 may accept patients in a supine position, patients of different heights or shapes, and patients in different positions.”) a longitudinal ruler disposed on each … side, (Denis: col. 8 lines 11-22 wherein the reference discloses a ruler positioned on the sides of the device) wherein each longitudinal ruler comprises a plurality of measurement indicia therealong. (Denis: the examiner notes that rulers inherently have measurement indicia.)

    PNG
    media_image1.png
    291
    624
    media_image1.png
    Greyscale

	Denis does not explicitly disclose a longitudinal ruler coupled to the lateral side of the headrest base.
	However, Denis contemplates an indexing system which is associated with a headrest base (102) and further states that “the indexing system may comprise a ruler that is coupled to one or more sides of patient positioning device 100 that allows the patient positioning device to be aligned with a laser for exact positioning of a treatment beam with respect to a patient and to patient positioning device 100.”
 	Based on the language and context present in col. 8 lines 11-22 it would have been obvious for one having ordinary skill to incorporate the use of a ruler and position it on a headrest base in Denis as suggested in the context of the language used in order to facilitate the positioning of a patient’s neck for an imaging machine in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 3,
	Denis discloses the treatment positioning headrest of claim 1, wherein the depression comprises an arcuate shape along an entire length between the front side and the rear side. (Denis: FIG. 2 shows the depression with a contour that spans the entire length between the front and rear side)

Regarding claim 4,
	Denis discloses the treatment positioning headrest of claim 1, further comprising a plurality of apertures (Denis: FIG. 2 (206)) through the planar flange, (Denis: FIG. 2 (106)) the plurality of apertures configured to receive a fastener therethrough. (Denis: col. 5 lines 43-48 “For example, dowels 204 on underside of neck positioning module 202 may be received by positioning holes 206 to provide for a secure, removable, adjustable, and repeatable placement of neck positioning module 202, as described more fully below.”)

Regarding claim 9,
	 Denis discloses a treatment positioning headrest, (Denis: FIG. 2 (100, 202)) comprising: a headrest base (Denis: FIG. 2 (202)) having a front side, a rear side, and a pair of lateral sides extending about a perimeter of an upper side of the headrest base; (Denis: See annotated figure below) a planar flange extending from a distal end of each of the front side, rear side, and the pair of lateral sides; (Denis: FIG. 2 (106) may be interpreted as a planar flange) wherein a depression is defined in the upper side,  (See annotated figure below) wherein the depression is dimensioned to conform to a rear portion of a head; (Denis: col. 6 lines 31-39 “According to embodiments, various configurations and types of neck-positioning modules 202 may be provided with patient positioning device 100 such that patient positioning device 100 may accept patients in a supine position, patients of different heights or shapes, and patients in different positions.”) a longitudinal ruler disposed on each … side, (Denis: col. 8 lines 11-22 wherein the reference discloses a ruler positioned on the sides of the device) wherein each longitudinal ruler comprises a plurality of measurement indicia therealong. (Denis: the examiner notes that rulers inherently have measurement indicia.) a pair of extensions rising from the rear side of the headrest base, wherein the pair of extensions are dimensioned to receive a neck therebetween. (Denis: See annotated figure below the neck positioner device is designed to receive a neck and has a pair of extensions that rise from the rear side of the headrest base and goes to the front side)

    PNG
    media_image1.png
    291
    624
    media_image1.png
    Greyscale

	Denis does not explicitly disclose a longitudinal ruler coupled to the lateral side of the headrest base.
	However, Denis contemplates an indexing system which is associated with a headrest base (102) and further states that “the indexing system may comprise a ruler that is coupled to one or more sides of patient positioning device 100 that allows the patient positioning device to be aligned with a laser for exact positioning of a treatment beam with respect to a patient and to patient positioning device 100.”
 	Based on the language and context present in col. 8 lines 11-22 it would have been obvious for one having ordinary skill to incorporate the use of a ruler and position it on a headrest base in Denis as suggested in the context of the language used in order to facilitate the positioning of a patient’s neck for an imaging machine in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 11,
	Denis discloses the treatment positioning headrest of claim 9, wherein the depression comprises an arcuate shape along an entire length between the front side and the rear side. (Denis: FIG. 2 shows the depression with a contour that spans the entire length between the front and rear side)

Regarding claim 12,
	Denis discloses the treatment positioning headrest of claim 9, further comprising a plurality of apertures (Denis: FIG. 2 (206)) through the planar flange, (Denis: FIG. 2 (106)) the plurality of apertures configured to receive a fastener therethrough. (Denis: col. 5 lines 43-48 “For example, dowels 204 on underside of neck positioning module 202 may be received by positioning holes 206 to provide for a secure, removable, adjustable, and repeatable placement of neck positioning module 202, as described more fully below.”)

Regarding claim 17,
	Denis discloses the treatment positioning headrest of claim 9, further comprising an arcuate cutout defined between the pair of extensions. (Denis: see annotated figure above in claim 9 there is an arcuate shaped depression/cutout that is defined between the pair of extensions labeled.)

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of U.S. Patent No. 3957262 issued to McReynolds.
Regarding claim 2,
	Denis discloses the treatment positioning headrest of claim 1.
	Denis contemplates different shapes and sizes for headrests base in col. 6 lines 31-39 and different headrests base embodiments throughout its figures but does not explicitly state wherein a height of the rear side is greater than a height of the front side.
	However, McReynolds discloses wherein a height of the rear side is greater than a height of the front side. (McReynolds: FIG. 1 the rear side where (16) is at is a greater height than front side where (15) is located at.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Denis with a headrest base of McReynolds in order to provide a different choice of headrest to suit a patient’s preference or an operator’s needs (Denis: col. 6 lines 31-39) in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 10,
	Denis discloses the treatment positioning headrest of claim 9.
	Denis contemplates different shapes and sizes for headrests base in col. 6 lines 31-39 and different headrests base embodiments throughout its figures but does not explicitly state wherein a height of the rear side is greater than a height of the front side.
	However, McReynolds discloses wherein a height of the rear side is greater than a height of the front side. (McReynolds: FIG. 1 the rear side where (16) is at is a greater height than front side where (15) is located at.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Denis with a headrest base of McReynolds in order to provide a different choice of headrest to suit a patient’s preference or an operator’s needs (Denis: col. 6 lines 31-39) in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of U.S. Publication No. 20140259410 issued to Zerhusen.

Regarding claim 5,
	Denis discloses the treatment positioning headrest of claim 1, wherein the longitudinal rulers are … into the pair of lateral sides. (Denis: col. 8 lines 11-22, the examiner further notes that the term “etching” makes the limitation a product-by-process claim. The term has not been given patentable weight because rulers inherently have some sort of indicia already present, but whether the indicia was present by “etching” or “printing” does not make a structural distinction over the prior art.)
	Denis is silent on how the indicia is placed onto the rulers.
	However, Zerhusen discloses etching an indicia on each lens. (Zerhusen: [0009] “The indicia on each lens of the separate zones may be etched or printed thereon.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Denis to have the rulers etched with indicia rather than printed in order to prevent the wearing away of the indicia over time thus extending the life of the indicia in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 13,
	Denis discloses the treatment positioning headrest of claim 9, wherein the longitudinal rulers are … into the pair of lateral sides. (Denis: col. 8 lines 11-22, the examiner further notes that the term “etching” makes the limitation a product-by-process claim. The term has not been given patentable weight because rulers inherently have some sort of indicia already present, but whether the indicia was present by “etching” or “printing” does not make a structural distinction over the prior art.)
	Denis is silent on how the indicia is placed onto the rulers.
	However, Zerhusen discloses etching an indicia on each lens. (Zerhusen: [0009] “The indicia on each lens of the separate zones may be etched or printed thereon.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Denis to have the rulers etched with indicia rather than printed in order to prevent the wearing away of the indicia over time thus extending the life of the indicia in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of U.S. Publication No. 20180277022 issued to Jensen.

Regarding claim 6,
	Denis discloses the treatment positioning headrest of claim 1.
	Denis does not appear to disclose further comprising reference indicia disposed on each lateral side adjacent to the rear side, wherein the reference indicia is associated with a contour of a plurality of headrest bases.
	However, Jensen discloses reference indicia (Jensen: FIGS. 9 -14 see [0057-0058] where the reference talks about indicia identifying certain features about the mattress.)
	The examiner notes that the combination of Jensen and Denis would read on the reference indicia being associated with a contour of a plurality of headrest bases since Denis discloses a plurality of headrest bases in multiple embodiments and the contour would be used as a distinguishing factor between the headrest bases. The examiner further notes that the location of these reference indicias are printed matter and do not contain a functional relationship with the structural features other than to serve as an identifier.
	Lastly, neither reference discloses that the location of the indicia would be on the lateral side adjacent the rear side. However, it has been held that a particular placement of a part can be construed as a matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). In this instant case, rearranging the indicia to be on the lateral side adjacent the rear surface in the Jenson/Denis combination would not modify the operation of the device because no functional relationship exists as stated above.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Denis to have reference indicias as taught by Jenson in order to identify the different headrest bases of Denis to determine which one would be used for each medical examination in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 14,
	Denis discloses the treatment positioning headrest of claim 9.
	Denis does not appear to disclose further comprising reference indicia disposed on each lateral side adjacent to the rear side, wherein the reference indicia is associated with a contour of a plurality of headrest bases.
	However, Jensen discloses reference indicia (Jensen: FIGS. 9 -14 see [0057-0058] where the reference talks about indicia identifying certain features about the mattress.)
	The examiner notes that the combination of Jensen and Denis would read on the reference indicia being associated with a contour of a plurality of headrest bases since Denis discloses a plurality of headrest bases in multiple embodiments and the contour would be used as a distinguishing factor between the headrest bases. The examiner further notes that the location of these reference indicias are printed matter and do not contain a functional relationship with the structural features other than to serve as an identifier.
	Lastly, neither reference discloses that the location of the indicia would be on the lateral side adjacent the rear side. However, it has been held that a particular placement of a part can be construed as a matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). In this instant case, rearranging the indicia to be on the lateral side adjacent the rear surface in the Jenson/Denis combination would not modify the operation of the device because no functional relationship exists as stated above.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Denis to have reference indicias as taught by Jenson in order to identify the different headrest bases of Denis to determine which one would be used for each medical examination in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of U.S. Publication No. 20150223622 issued to Mobley.

Regarding claim 7,
	 Denis discloses the treatment positioning headrest of claim 1, wherein a depth of the depression defined in the upper side is less than a height of the front side, … and the pair of lateral sides. (Denis: FIG. 2 at least part of the depression defined in FIG. 2 of Dennis is less than a height of the front side and the pair of lateral sides depending on the location)
	Denis does not appear to disclose the depression having a height less than a rear side.
	However, Mobley discloses the depression having a height less than a rear side. (Mobley: FIG. 2 shows depression (19) less than a height of all 4 sides of the headrest base which includes (12, 13, 14) when stacked together.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Denis to have a headrest base of like Mobley in order to provide a different choice of headrest to suit a patient’s preference or an operator’s needs (Denis: col. 6 lines 31-39) in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 15,
	 Denis discloses the treatment positioning headrest of claim 9, wherein a depth of the depression defined in the upper side is less than a height of the front side, … and the pair of lateral sides. (Denis: FIG. 2 at least part of the depression defined in FIG. 2 of Dennis is less than a height of the front side and the pair of lateral sides depending on the location)
	Denis does not appear to disclose the depression having a height less than a rear side.
	However, Mobley discloses the depression having a height less than a rear side. (Mobley: FIG. 2 shows depression (19) less than a height of all 4 sides of the headrest base which includes (12, 13, 14) when stacked together.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Denis to have a headrest base of like Mobley in order to provide a different choice of headrest to suit a patient’s preference or an operator’s needs (Denis: col. 6 lines 31-39) in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denis in view of U.S. Publication No. 20170196724 issued to Wilson.

Regarding claim 8,
	Denis discloses the treatment positioning headrest of claim 1.
	Denis does not specifically specify wherein the longitudinal rulers are mirrored relative to each other but instead discloses a ruler on one or more sides in col. 8 lines 11-22.
	Wilson discloses “indicia indicating the longitudinal position of the arm support with respect to the wing…. (Wilson: claim 11) as well as the Indica mirroring one another. (Wilson: FIG. 6 shows the indicia in (24A) and (24B) as a mirror image. Refer also to [0033] “As best seen in FIG. 7 plurality of alphanumeric indicia, i.e., “A1”, “A2”, “A3”, “A4”, “A5”, “A6”, “A7”, “A8”, “A9”, “A10”, “A11”, “A12”, and “A13”, are located adjacent respective ones of the holes 34 on the wings 24A and 24B.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring indicia of Denis to have the rulers mirror one another as taught by Wilson in order to allow for an operator to determine the position of the head regardless on which side of the table he/she is standing on in which one of ordinary skill in the art would have recognized as a predictable result.
Regarding claim 16,
	Denis discloses the treatment positioning headrest of claim 9.
	Denis does not specifically specify wherein the longitudinal rulers are mirrored relative to each other but instead discloses a ruler on one or more sides in col. 8 lines 11-22.
	Wilson discloses “indicia indicating the longitudinal position of the arm support with respect to the wing…. (Wilson: claim 11) as well as the Indica mirroring one another. (Wilson: FIG. 6 shows the indicia in (24A) and (24B) as a mirror image. Refer also to [0033] “As best seen in FIG. 7 plurality of alphanumeric indicia, i.e., “A1”, “A2”, “A3”, “A4”, “A5”, “A6”, “A7”, “A8”, “A9”, “A10”, “A11”, “A12”, and “A13”, are located adjacent respective ones of the holes 34 on the wings 24A and 24B.”
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring indicia of Denis to have the rulers mirror one another as taught by Wilson in order to allow for an operator to determine the position of the head regardless on which side of the table he/she is standing on in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/6/2022